McLaughlin, J. (dissenting):
On the 21st of September, 1896, one Max Fehrman applied to the ■defendant for an insurance upon his life, he then signing a written or printed application therefor. Upon this application the defendant, on the nineteenth of October of the same year, issued a policy -by which it agreed to pay, providing the terms and conditions of it were complied with, upon his death, a sum specified therein to his “ executors, administrators or assigns.” On the 19th of. September, 1897, Fehrman died, leaving him surviving a widow and one child. Some time after his death this plaintiff' brought an action against the defendant, of which, so far as appears, the widow of Fehrman or his personal representative had no notice, to reform the policy by striking out of it the provision by which it was made payable to the executors, administrators or assigns of Fehrman, and inserting.in the . place thereof a provision making the same payable to this plaintiff, *139her executors, administrators or assigns, and upon the testimony of the plaintiff alone, supported in a slight degree by the testimony of her husband, a judgment has been rendered which this court is about to affirm, permitting such' reformation to be made and in addition thereto giving her a judgment against the defendant for the amount of the policy.
I am unable to agree with the other members of the court in the conclusion thus reached. A written' contract ought not to be changed, except upon evidence which clearly and satisfactorily establishes that a mutual mistake has been made by the parties to it, or that a mistake has been made by one, induced by the deception or fraud of the other. When parties have reduced their agreements to writing, that writing is presumed to contain what they intended should be done (Avery v. Equitable Life Assurance Society, 117 N. Y. 451), and the only mistake which will warrant a court of equity in reforming a contract in writing must be one made by both parties to the contract, or it must be the mistake of one by which his intentions have failed of correct expression, by reason of a fraud practiced upon him by the other. (Bryce v. Lorillard Fire Ins. Co., 55 N. Y. 242; Maher v. Hibernia Ins. Co., 67 id. 283; Kirchner v. New Home Sewing Machine Co., 135 id. 182.) There is no such evidence in this case. There is no evidence which will justify even an inference that the defendant, when it issued its policy in question, did not make it payable to the identical person intended, or that it was not made payable to the person intended by Fehrman, nor is there any evidence that fraud or deception was resorted to by defendant for the purpose of deceiving the plaintiff, or that she was, -in fact, deceived. On the contrary, it appeared that when the policy was delivered to her she knew, according to her own testimony, that' it was not made payable to her, and she called the attention of defendant’s agent to that fact. It is true she says that he then told her if she had possession of the policy and paid the premiums she would get the money called for by the policy when Fehrman died. But she could not have been misled by this statement if made. She could read, and, therefore, must have known, from the following provision in the policy that the agent had no authority to make such statement and could not bind defendant in this way : “ No agent has power in behalf of the Company to make or *140modify this or any contract of insurance; * * * to waive any forfeiture or to hind the Company by making any promise or representation or receiving any information. These powers can be exer cised only by the President or Secretary of the- Company and will not be delegated.”
It also appeared that at the time of Fehrman’s death she had possession of two other policies issued by this same defendant upon Fehrman’s life, upon which she held assignments to her. After his death she brought an action against the defendant upon such policies, and upon its motion Fehrma'n’s widow was'made a party and it was permitted to pay the money into court. Thereupon the action was compromised, the money being divided' between this plaintiff and Fehrman’s widow. The result of that action is suggestive, at least, of the reason why a reformation should be sought of the policy in suit.
Viewing the evidence offered on the part of the plaintiff in the most favorable light possible, as I understand the law, she is not entitled to the relief which she has obtained. What is the evidence ? It consists, as already indicated, of her own testimony, corroborated in a'slight'degree by that of her husband. The husband testified that he married the plaintiff after the death of Fehrman; that when the policy in suit was issued he and Fehrman boarded with the plaintiff; to use his own language, that he “ ivas present on several-occasions when there was some business transacted between Mrs. Steinbach and Max Fehrman. When the insurance man was there, also when she loaned him the money. That happened on- several occasions. Sometimes this was done at my request. Mrs. Steinbach, loaned Fehrman the sum of $363 that I know about, money loaned- and table board together. In November, Í896, Fehrman went to Milwaukee. Before he went we had a talk about this money. I showed him in a book that it was so much and he said, ‘ all right, if I go I will pay you.’ ” He further testified that he heard a conversation between one Sator, the agent who procured Fehrman’s application for insurance, and the plaintiff about the policy; that she said that Mr. Fehrman owed her so much -money ; that he was -not able to pay yet and that it was better she took a policy on his life; that she would be anyhow sure on account of something hap¡pemng to him she would get some money. * * * I saw Fehr*141man sign some papers. The insurance agent took his name, age, trade and residence, and when.he was ready Fehrman put his name upon it. My wife asked how it is she must not put her name on it, and then Mr. Sator.said it was not necessary in those small policies, who has the policy and pays the premiums gets the money on it.”
The plaintiff testified that she had a conversation with Mr. Sator; that he came to her house to collect premiums due on policies issued by the defendant upon Fehrman’s life, and that she then asked him “ if he could insure Mr. Fehrman; that he owed me some money — if that could be done. He said he would see about it. * * * He came about two weeks again. He told me himself, when he came in, that it could be done; ” that some time thereafter a meeting took place in which Fehrman made an application; that she saw Fehrman sign the paper; that when he signed it she asked Sator, “ Have I got to write my name ? ” to which he responded, “ It' is not necessary, the small policies are all made out the same; if it is a big policy, then they have the name, the party’s name, but the small policy is all made out the same.” And he says, “ who keeps the policy and pays the premium gets the money if anything happens ; ” that he subsequently delivered the policy to her and she then looked at it and said, “ Don’t I have to have my name in it?” to which he replied, “ No, the policy is made out for a small amount; it is not necessary; who keeps the book and the policy and pays the premiums gets the money if something happens; ” and she then and thereafter paid the premiums amounting in all to ten dollars and fifty cents.
This is the evidence, and, as it seems to me, it falls far short of what is necessary to justify the reformation of a policy of life insurance after the death of the person insured. Policies of life insurance are usually taken for the purpose of protecting one’s wife and family, and if such policies can be changed, upon evidence as slight as this, then it is not difficult to see that they afford little or no protection whatever. Upon the merits, therefore, it seems to me that this judgment should be reversed.
I am also of the opinion that the judgment should be reversed for another reason. The action is in equity, and the court, before reforming the contract, should have required that the personal *142representatives of Fehrman be made parties to the action. It is true the question of defect of parties was not raised by demurrer or answer, and the defendant, by omitting to take the objection, either by demurrer or answer, is “ deemed to have waived it.” (Code Civ. Proc. § 499.) But the rule which prevailed in the courts of equity prior to the adoption of the Code — that the court would not proceed to a decree until all necessary parties were before the court — has been preserved by section 452, which provides that “ the court may determine the controversy as between the parties before it, where it can do so without prejudice to the rights of others, or by saving their rights, but where a complete determination of the controversy cannot be had without the presence of other parties the court must direct them .to be brought in.” (Osterhoudt v. Board of Supervisors, etc,, 98 N. Y. 239.) While the section of the Code does not in terms prohibit the court from determining the controversy unless all the necessary parties are brought in, that is implied and it certainly is the better practice in equitable actions. (Peyser v. Wendt, 87 N. Y. 322; Sherman, v. Parish, 53 id. 483; Mahr v. N. U. F. Ins. Society, 127 id. 452.) In the case last cited,, and which in many respects is much like the case now before us, it was held that it was not enough for the court to direct that the necessary parties be brought in, but that the court should have refused to proceed to a determination of the controversy so as to affect their rights until they had, in fact, been brought in, and this is the general rule in equitable actions. All persons having an interest in the subject-matter of the action should be made parties in order to prevent a multiplicity of suits as well as to secure a final determination of the rights of all the parties having an interest in the subject-matter of" the litigation. “It is,” says Story in his work on Equity Pleadings (§ 72), “ the constant aim of courts of equity to do complete justice, by deciding upon and settling the rights of all persons interested in the subject-matter of the suit, so that the performance of the decree of the court may be perfectly safe to those who are compelled to obey it, and also that future litigation may be prevented.” And for that reason, says Judge Vann, in Mahr v. N. U. F. Ins. Society (supra), “ not only all persons-whose rights may be affected by the judgment shouldjbe brought into court, but all whose presence is essential to the protec*143tion of any party to the action. (Gray v. Schenck, 4 N.Y. 460; Russell v. Clark, 7 Cranch, 69, 98; Picquet v. Swan, 5 Mason, 561; Fell v. Brown, 2 Brown’s Ch. 218.)”
The policy in suit was payable to the executors, administrators or assigns of Fehrman. At the time of his death he had not assigned it. The legal title to it, therefore, is in his personal representatives, and before any adjudication is made by which the defendant is compelled to pay the amount of the policy to any other person than such legal representatives, they should be brought into court, in order that their,rights may be determined, to the end that the defendant may not be subjected twice to the same liability.
I am of the opinion that the judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Patterson, J., concurred.
Judgment affirmed, with costs.